DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11 are presented for examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-3, 10 and 11 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2 and 7 (combined) and claims 13-14 of U.S. Patent No. 11423862, hereinafter the ’62 patent. Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of the  claims 1-3 (combined), which are not explicitly recited in combined claims 1-2 and 8 of the ’62 patent would have been obvious to one of ordinary skill in the art at the time the invention was made and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
      For examples, the combinations of claims 1-2 and 8 of the ’62 patent recite all the features and steps found in combined claims 1-3 of the instant application including the image processing apparatus comprising: an obtainment unit, the display control unit, and display unit, as claimed.
The ’62 patent’s claim combination differs from claims 1-3 of the instant application, in that the ’62 patent’s claim combination does not specifically recite: causing a display unit to display an image that expresses a color of an image represented by the image data, using a hue in a region of interest of the image represented by the image data is converted based on or corresponding to maximum color saturation to be expressed by the display unit.
However, considering that at in claim 1 of the ’62 patent it is suggested that: prior to the display control unit being configured to display the converted first image on the display unit, the image processing apparatus performs steps that: generate second image data representing a second image by performing conversion (on color of the region of interest by prioritizing the color saturation over the hue) to maintain a specific gradation in a color saturation range in a case where a hue or color saturation of a region of interest in a first image represented by the first image data that is converted according to a characteristic of a display unit; and convert the first image and the second image according to the characteristic of the display unit, wherein the specific gradation is a gradation corresponding to high saturation color, it is apparent to those of artisan skilled in the art that the generation and conversion of the image data in the above manner to yield the display of the images on the display unit obviously encompass the processing that causing a display unit to display an image that expresses a color of an image represented by the image data, using a hue in a region of interest of the image represented by the image data is converted based on or corresponding to maximum color saturation to be expressed by the display unit. The reason is because during the conversion step of the claims of the ’62 patent, the color saturation of the image data has been prioritizing over the hue (by performing conversion on the hue of the region of interest in the first image) to yield a maximum color saturation that can be expressed by the display unit displaying the image.
Accordingly, those in possession of the invention would have been motivated to use the concepts described in claims 1-2 and 7 of the ’62 patent to result in an apparatus that controls a display unit to display an image that expresses a color of an image represented by the image data using a hue corresponding to maximum color saturation to be expressed by the display. 
In view of the above rationale, it is clear that the invention of claim 1 of the instant application is an obvious variant of the ’62 patent’s claim 1, and there are no structural and functional differences between the claim sets. As such, the granting of the current application would infringe with the claimed invention of the ‘62 patent. 
The features of claim 10 in the instant application are obviously met by the features described in claims 1-2 of the ’62 patent. Claim 10 of the instant application is an obvious variant thereof said claim set of the ’62 patent. 
A claim containing a "recitation with respect to the manner in which a claimed method or apparatus is intended to be employed does not differentiate the claimed method or apparatus, in this case the image processing method of claim 11, from a prior art if said prior art’s method or apparatus teaches all the functional limitations of the claim. In the present case, the instant application’s claims are not functionally distinguishable from the claims of the ‘62 patent.  Further, the extent that the instant application claims are broaden and therefore generic to instant claimed invention, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent. Thus, the granting of claim 10 of the current application would infringe with the claimed invention found in claim 13 of the ‘62 patent for reasons similar to the analysis given above for the current application’s claims 1-3.
The granting of claim 11 in the current application would infringe with the claimed invention of claim 13 of the ‘62 patent for reasons similar to the analysis given above for the current application’s claims 10.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1-3, and 6-11 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al. (US 20180232867).
Considering claim 1, Park discloses an image processing apparatus (e.g., electronic device 100, fig. 1) comprising: an obtainment unit (110, fig. 1) configured to obtain first image data obtained by capturing an image of an object (e.g., a receiving unit for receiving a first image from a source device, see par. 6); and a display control unit (intrinsic to electronic device 10, as described in par. 50) configured to cause a display unit (140) to display an image (e.g., HDR image) that expresses a color of an image represented by the image data (e.g., luminance, black/white levels, peak point, or shadow point) using a hue corresponding to [maximum] color saturation to be expressed by the display unit (e.g., a converting unit for converting a dynamic range of the first image on the basis of the decoded luminance information, using a mapping function; and causing a display unit to display a second image having the converted dynamic range on a display. The mapping function may be a curve function including a plurality of points determined on the basis of a characteristic of a change in luminance of a display of the source device, and a characteristic of a change in luminance of a scene of the first image. See par. 6. The plurality of points may include a shadow point, which is a black level. The shadow point may be converted from a black level of the first image to a black level of the display. A low gradation black of the first image may be maintained according to a ratio of a luminance of the first image to a luminance of the display. See par. 8. See also pars. 17-20, 93-96 and 100).
Although the Park reference does not explicitly detail the display of a color image that is represented by the image data using a hue corresponding to maximum color saturation, Park, at figs. 5A & 5B, illustrates the conversion and display of a corrected image, wherein the HDR image is converted by reducing the average pixel level (APL) of the SDR image to increase the peak luminance of said HDR image. See pars. 128 and 131. See also fig. 8 and par. 136). This process entails the generation of a high intensity HDR image of vivid colors reflecting the hues from the original SDR image. As such, the displayed image in fig. 5B encompasses a color image of maximum saturation, in relation to the hue intensity of the SDR image. Such a process would improve how the colors of the image is perceived by the viewer.
In addition, since in  Park, when converting the SDR image to the HRD image which maintains the saturation of the SDR image, a mapping function is applied to segment the SDR image into low gradation (or dark color) and high gradation (or bright color), and then maps the maximum luminance of the high gradation of the SDR image to the maximum luminance of the electronic device, by using inverse tone mapping (see fig. 4B and par. 113), and controlling a display for HDR images to maintain the brightness of the first image in the source device, for example, a display for SDR images. See par. 94), the Park disclosure obviously encompasses a gradation corresponding to high saturation color, which yield of a color image of image data using a hue corresponding to maximum color saturation that is compatible to the hue of the display unit displaying the color images. Accordingly, the Park reference obviously encompasses the features of claim 1. 
As per claim 2, Park discloses displaying an image (fig. 7b) that expresses a hue in a region of interest (circle region 820) of the image represented by the image data using the hue corresponding to the maximum color saturation to be expressed by the display unit (e.g., by mapping the maximum value of the scene luminance of the SDR image (fig. 7a) as the maximum brightness of the HDR image, so as to cause the display device to be converted to the HDR image having an expanded dynamic range in the brightest region of the SDR image by preserving a hue and saturation preservation using a mapping function that generates for display an HDR image with circled region 820 of the image (see fig. (b)) indicating that the saturation of the SDR image is maintained in the HDR image (see fig. 8). Wherein, the mapping function converts the dynamic range of the image in fig. 8(a) by applying the gain value obtained from the mapping function to the primary colors of red (R), green (G) and blue (B) of the first image in the same manner. In this regard, the gain value (w) may be calculated by dividing the value (f(Y.sub.in), f(x) is the inverse Tone Mapping function) generated by inverse Tone Mapping the input brightness data (Y.sub.in) of the first image by the input brightness data (Y.sub.in), so that a color in each of R, G and B pixels changes when the first image (for example, an SDR image) is converted to the second image (For example, an HDR image). See paragraphs 133-138.
Regarding claim 3, considering that in Park, fig. 8(b) an image is displayed with region 820 that indicates that the saturation of the SDR image is maintained in the HDR image after the hue of image region is converted using the mapping function, by applying the gain value obtained from the mapping function to the primary colors of red (R), green (G) and blue (B) of the first image (see paragraphs 136-138), and controlling a display for HDR images to maintain the brightness of the first image in the source device, for example, a display for SDR images. See par. 94), it is obvious that the electronic device 100 encompasses the characteristic that causes the display unit of said device to display an image into which a hue in a region of interest of the image represented by the image data is converted based on the maximum color saturation to be expressed by the display unit.
As per claim 6, Park discloses receive designation of a color saturation range to maintain a gradation. See pars. 8 and 133.
As per claim 7, Park discloses receive designation of a size of a color saturation range to maintain a gradation (e.g., the electronic device 100 may designate the threshold of peak luminance of the brightest region in the input SDR image as the peak region brightness threshold so that the low gradation black section of the SDR image as the low gradation black luminance of the output HDR image. See par. 133).
Regarding claim 8, considering that in Park the hue of an image region is converting using the mapping function, by applying the gain value obtained from the mapping function to the primary colors of red (R), green (G) and blue (B) of the first image an image, to display an image with region 820 that indicates that the saturation of the SDR image is maintained in the HDR image after (see fig. 8(b) and paragraphs 136-138), it is obvious that the resulted image displayed with region 820 encompasses area with colored data of the image that have updated or replaced by image data with hues corresponding to the maximum color saturation that is compatible with the display unit of the electronic device to display said image with the modified region. Accordingly, the feature of claim 8 is obviously met by the Park’s disclosure.
As per claim 9, Park discloses a receiving unit configured receive designation of partial region (e.g., receiving unit 110 of electronic device 100 receive points and/or parameters from a metadata to cause a decoder to generate a suitable mapping function for a user to cause the generation of an image with a desired dynamic range based on the luminance variation characteristics of the display of the source device (see pars. 54-60 and 153), wherein a shadow point, from the received plurality of points, constituting a black level of a first image, is converted from a black level of the first image to a black level of the display. A low gradation black of the first image may be maintained according to a ratio of a luminance of the first image to a luminance of the display (see pars. 8), wherein the shadow point of the received plurality of points converted to yield the image with low gradation black matching the ratio luminance of the display corresponds with the designated partial region.
Claims 10 and 11 relate to a method and computer-readable medium, respectively, for processing image data for display and have substantially the same technical features as those of claim 1. As the limitations of claim 1 were found obvious over the Park reference, it is readily apparent that the applied prior art performs the underlying elements. As such, the limitations of claims 10 and 11 are, therefore, subject to rejections under the same rationale as claim 1.
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Noriko Hasegawa (JP2005191808).
Regarding claim 4, Park fails to teach an image (for display) obtained by rotating a hue angle of the image represented by the image data in a color space, which is disclosed by Hasegawa (see fig. 5 its corresponding detailed description at par. 15 in light of pars. 8-9 under the “BEST-MODE” section of Noriko’s disclosure.
Accordingly, the ordinary skill in the art, before the effective filling date of the invention, would have been motivated to combine Park’s HDR image display (see fig. 8) with the image display obtained by rotating a hue angle of the image represented by the image data in a color space, in the same conventional manner as taught by Noriko; in order to change the hue of the original image in a direction determined in accordance to the color of the input color image signal, while maintaining lightness and saturation with respect to the input image, thus improving the quality of the colored image as perceived by the viewer.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Himada et al. (JP2017229064).
Regarding claim 5, Park fails to teach receive designation of a plurality of regions to output a color difference, which is disclosed by Shimada Takuya (see abstract and claim 1 of Shimada in light of paragraph 2 of the Applicant’s disclosure). In addition, Shimada discloses acquire a first color area and a second color area between two points on an object using image data obtained by capturing an image of the object by a camera, and calculate the color difference of said 1st and said 2nd color areas for evaluating points designated on a displayed image, based on the brightness of the observation environment where said 1st and 2nd color areas are observed.
Accordingly, the ordinary skill in the art, before the effective filling date of the invention, would have been motivated to combine Park’s HDR image display (see fig. 8) with the color difference evaluation between image points, in the same conventional manner as taught by Shimada; in order to enable a user to designate sections of an image where color corrections are required.

Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
11/18/2022